Citation Nr: 0000101	
Decision Date: 01/04/00    Archive Date: 12/28/01

DOCKET NO.  95-33 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for coronary artery 
disease, currently rated as 60 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1963 to August 1963 
and from February 1980 to October 1989.

This appeal came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
Hartford, Connecticut Regional Office (RO) of the Department 
of Veteran's Affairs (VA).

In a December 1998 RO rating decision, a 60 percent rating 
was assigned effective from May 1, 1995 and a 100 percent 
rating was assigned for the period from June 24, 1998 to 
August 1, 1998, based on surgery and convalescence.  Prior to 
the grant of an increased rating, the heart condition had 
been rated 30 percent disabling.  The veteran has expressed 
continued dissatisfaction with the 60 percent rating.  
Inasmuch as a higher evaluation is potentially available, and 
as the issue of an increased rating was already in appellate 
status at the time of the December 1998 rating action, the 
Board will consider entitlement to an increased rating for 
coronary artery disease for the entire appeal period.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  


REMAND

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is capable of substantiation 
and is therefore well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-32 (1992).  Submission of a well-grounded claim 
invokes VA's duty to assist the veteran in developing 
relevant facts.  38 U.S.C.A. § 5107(a).  The duty to assist 
includes obtaining an accurate and fully descriptive medical 
examination.  38 C.F.R. § 4.1, 4.2 (1999); Littke v. 
Derwinski, 1 Vet. App. 90, 93 (1995); Ardison v. Brown, 
6 Vet. App. 405, 407 (1994). 

This case was before the Board in January 1998.  At that 
time, the case was remanded to the RO for a fresh VA 
examination sufficient to address the rating criteria of 
38 C.F.R. § 4.104 Diagnostic Code 7005, both prior to and as 
of January 12, 1998.  

The prior rating schedule provides the following criteria:

AHD, during and for 6 months following acute 
illness from coronary occlusion or thrombosis 
with circulatory shock, will be rated 100 
percent.  After six months, with chronic 
residual findings of congestive heart failure or 
angina on moderate exertion or when more than 
sedentary employment is precluded, AHD will be 
rated 100 percent. 

38 C.F.R. § 4.104, Diagnostic Code 7005 (effective prior to 
January 12, 1998).

The revised rating schedule provides the following: 

A 100 percent rating is warranted when there is 
documented coronary artery disease resulting in 
chronic congestive heart failure, or; workload 
of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope; or, there is left 
ventricular dysfunction with an ejection 
fraction of less than 30 percent.  

38 C.F.R. § 4.104, Diagnostic Code 7005 (effective January 
12, 1998).  

Moreover, 38 C.F.R. § 4.104, Note (2) (effective January 12, 
1998) provides:
When the level of METs at which dyspnea, 
fatigue, angina, dizziness, or syncope develops 
is required for evaluation, and a laboratory 
determination by exercise testing cannot be done 
for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in 
METs and supported by specific examples, such as 
slow stair climbing, or shoveling snow) that 
results in dyspnea, fatigue, angina, dizziness, 
or syncope may be used.

VA examined the veteran in March and August 1998.  The March 
1998 VA heart examination report does not indicate the level 
of metabolic equivalents (METs) that resulted in dyspnea, 
fatigue, angina, dizziness, or syncope; however, it does note 
that the veteran was pre-syncope and that exercise was 
limited by shortness of breath and chest pain.  The cardiac 
catheterization report also notes that the veteran's ejection 
fraction was approximately 60 percent.  The examiner did not 
comment on whether the veteran was precluded from more than 
sedentary employment due to his service-connected heart 
condition or whether there were chronic residual findings of 
congestive heart failure or angina on moderate exertion.

The veteran underwent right and left carotid endarterectomies 
in June and July 1998.  Subsequently, his right eye blindness 
disappeared but tremor of the right hand and right side 
weakness remained. 

The August 1998 VA heart examination report indicates that 
the current diagnoses included arteriosclerotic heart disease 
(AHD), generalized arteriosclerosis, and angina pectoris.  
The examiner did not comment on whether the veteran was 
precluded from more than sedentary employment due to his 
service-connected heart condition or whether there were 
chronic residual findings of congestive heart failure or 
angina on moderate exertion; however, an exercise stress test 
was ordered.  

A September 1998 addendum report notes that the veteran had a 
regular exercise stress test on September 23, 1998.  The 
addendum report notes that the stress test was non-diagnostic 
due to failure to reach target heart rate.  The examiner did 
not say why target heart rate was not reached.  No level of 
METs was supplied and the examiner did not offer an 
estimation (expressed in METs) of the level of activity that 
results in dyspnea, fatigue, angina, dizziness, or syncope. 

Neither the March nor the August 1998 VA examination report 
contains information sufficient to determine whether the 
veteran has met the criteria for a 100 percent rating under 
either rating criteria.  Thus, the Board's previous remand 
orders were not complied with.  The Board acknowledges, and 
commends, the RO's repeated efforts in this case to obtain 
examination findings sufficient to address the rating 
criteria.  Nevertheless, the United States Court of Veterans 
Appeals recently held that when the remand orders of the 
Board are not complied with, the Board itself errs in failing 
to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).

For the aforementioned reasons, the case is REMANDED to the 
RO for the following actions:

1.  After obtaining the necessary 
authorization(s) from the veteran, the RO 
is to request and associate with the 
claims file copies of any relevant 
medical records for treatment he has 
received since his August 1998 VA heart 
examination.  If such records are not 
available, the RO should clearly document 
that fact in the claims file.

2.  After receiving and associating the 
above- mentioned records, if available, 
with the veteran's claims file, the 
veteran should be scheduled for a VA 
heart evaluation.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  The examiner should 
review the claims file, examine the 
veteran and provide findings that take 
into account the former and revised 
provision of the rating schedule:  

(a)  If medically feasible, the 
veteran should be afforded an 
exercise stress test.  The level of 
METs that results in dyspnea, 
fatigue, angina, dizziness, or 
syncope should be reported.  If the 
level of METs that results in 
dyspnea, fatigue, angina, dizziness, 
or syncope cannot be reported for 
medical reasons, then the examiner 
must so state and must give an 
estimation of the level of activity 
(expressed in METs and supported by 
specific examples, such as slow 
stair climbing, or shoveling snow) 
that results in dyspnea, fatigue, 
angina, dizziness, or syncope.

(b)  The examiner should state 
whether or not the veteran's heart 
condition precludes more than 
sedentary employment.  

(c)  The examiner should state 
whether or not there is angina on 
moderate exertion.

(d)  The examiner should state 
whether or not there is chronic 
congestive heart failure, or 
residual findings of congestive 
heart failure.

3.  All examination findings along with 
complete rationale of opinions and 
conclusions should be set forth in a type 
written report.  

4.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions, or lack 
thereof.  

5.  Following completion of the 
foregoing, the RO should then review the 
claims file and ensure that all of the 
above mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action is to be 
implemented.  The RO should then 
readjudicate the claim.  If the 
determination remains unfavorable to the 
veteran, he and his representative should 
then be provided with a supplemental 
statement of the case and afforded the 
appropriate period of time in which to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


